EXHIBIT 2
Kater v. CDI: Request for Stipulation
Todd Logan <tlogan@edelson.com>                                                         Thu, Feb 28, 2019 at 4:33 PM
To: "Matthew R. Berry" <mberry@susmangodfrey.com>
Cc: Steven Seigel <SSeigel@susmangodfrey.com>, "Henn, Emily" <ehenn@cov.com>, Rafey Balabanian
<rbalabanian@edelson.com>, Brandt Silver-Korn <bsilverkorn@edelson.com>, Janissa Strabuk <jstrabuk@tousley.com>,
"Tammie J. DeNio" <tdenio@susmangodfrey.com>

 No problem, Matt. Redline attached -- there's a fair bit of red, but as you'll notice, the claims and core allegations remain
 identical. There are three material amendments, in our view:

 1. The addition of Big Fish as a defendant;
 2. The addition of Ms. Kelly as a plaintiff; and
 3. A pared down Prayer for Relief.

 Hope this helps.

 Todd
 [Quoted text hidden]


       Kater-CDI Draft FAC Redline.pdf
       9241K




                                                                                                                                 1/1
